Citation Nr: 0701329	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-06 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in BAY PINES, 
FLORIDA


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at Sarasota Memorial Hospital from August 
27 to 28, 2004.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 decision of the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The issue on appeal is whether the veteran should be 
reimbursed for private medical expenses incurred in August 
2004.  VA treatment records shows that the veteran called Dr. 
B.K. on August 26, 2004 and left a message stating that he 
was having trouble speaking and that he needed an 
appointment.  Dr. B.K. returned his call and left a message 
stating that he should "seek medical evaluation now."  The 
veteran then went to the emergency room of Sarasota Memorial 
Hospital on August 27, 2004.  In his substantive appeal (VA 
Form I-9) dated March 10, 2005, the veteran stated that he 
saw Dr. B.K. the week before and Dr. B.K. confirmed that the 
veteran did what he advised him to do.  As the March 2005 
record is relevant to the veteran's claim, the RO should 
obtain it on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
the veteran's treatment records from the Bay 
Pines VA treatment facility in March 2005.  
All efforts to obtain VA records should be 
fully documented, and the VA facilities must 
provide a negative response if records are 
not available.

2.  Then, readjudicate the appellant's claims 
on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remains adverse to the appellant, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


